NIX, Judge
(dissenting).
If, in the beginning, the appellate courts had adhered strictly to the law of search and seizure, the law now would be so clari*1101fied that a path would have been hewn and could be followed with the greatest Of ease. However, the tendency to justify violations of the search and seizure law has permitted the exception to seriously foreshadow the general rule. The constitutional provision establishing the protection against unlawful search and seizure was embedded in the Constitution of our state in clear, simple and concise language, such language as could be easily read and understood by the average layman. It says in Art. 2, Sec. 30:
“The right of the people to be secure in their persons, house, papers, and effects against unreasonable searches and seizures shall not be violated: and no warrant shall issue but upon probable cause supported by oath or affirmation, describing as particularly as may be the place to be searched and the persons or things to be seized.”
This is the exact language also to be found in the 4th Amendment to the U. S. Constitution. The language, purpose, and intent of the provisions did not come about by virtue of a current event, but by the historical experiences of the constitutional founders and their ancestors. They were alerted to its necessity by the ruthless pillaging of their oppressors. The Legislature of this state made clear the meaning and intent of the constitutional provision by enciting into law a statute to be found in Title 22, Sec. 1223 of O.S.A.:
“A search warrant shall not be issued except upon probable cause, stip-ported by affidavit, naming or describing the person, and particularly describing the property and the place to be searched.”
These sections of the Bill of Rights and the statute constitute a pledge of good faith to the people of the state, all alike, that they shall be secure in their houses, papers and effects, against unreasonable search and seizures.
A continued tendency to justify violation of these precious security measures permit a gradual chipping away of the stone upon which they rest. This security has vanished and the pledge violated by the state that guarantees it, when those acting under the authority of the state fail tO' secure a valid search warrant to search the private residence of a citizen. This court has said:
“Under provision of State and Federal Constitutions against unreasonable searches and seizures, it is uniformly held that a search warrant must conform strictly to the constitutional and statutory provisions for its issuance, and no presumption of regularity are to be invoked in aid of process under which an officer obeying its command undertakes to justify.”
See Morrison v. State, 88 Okl.Cr. 445, 204 P.2d 544, 546.
In the case at bar the facts surrounding the issuance of the search warrant are agreed upon by stipulation in the record as follows:
“That the officer who signed affidavit for search warrant walked into Judge Bond’s chambers and presented, after signing, said affidavit, and the Judge did not inquire if the affiant had personal knowledge of the contents of the affidavit and that the officer did not advise the Judge that he had personal knowledge of the facts alleged in the affidavit; that upon presenting the affidavit, the Judge signed the affidavit and thereupon the Judge signed the already prepared Search Warrant used in this action.”
The defense counsel contends that it is apparent from the stipulation that the magistrate affixed his signature to the search warrant without knowing the contents of the affidavit. That he never inquired of the officer or county attorney if the facts stated in the affidavit were true, and therefore could not have sworn the officer to the affidavit.
In the opinion of your writer, no other conclusion can be drawn. The transaction *1102was strictly a formality for the purpose of expediency and makes pure mockery of the constitutional and statutory prerequisites for obtaining a search warrant. There was no swearing of the affiant; there was no formal oath administered; there was no inquiry made. The affidavit and warrant were prepared by the officer, the affidavit signed and along with the warrant handed to the magistrate and evidently without utterance, the warrant signed and returned to the officer. The Constitution makes it clear that no warrant shall issue except upon probable cause supported by oath or affirmation. The statute says that a search warrant shall not be issued except upon probable cause supported by affidavit.
In a search to ascertain the definition of an affidavit, many cases will be found to establish its meaning. 2A Words and Phrases, Affidavit, page 333, the general accepted definition, states:
“An affidavit is a statement reduced to writing and truth of which is sworn to before some one who is authorized to administer an oath.”
The same volume, page 334, cites State v. Finn, 32 Or. 519, 52 P. 756:
“An affidavit is a written declaration under oath, made without notice to the adverse party. To make such a document legal and authoritative in a court of justice, it takes both the af-fiant and an officer authorized to administer the oath acting together and the oath must be either administered by the officer to the affiant, or asservation to the truth of the matter contained in the affidavit by the party making it to the officer, with his signature. Without a direct administration of the oath there can be no affidavit under the statute.”
The affidavit was never intended to be of little consequence, but is a document to house truth and veracity and never used as an instrument of idle gossip, speculation or presumption. Its use should be guarded carefully and administered under precise procedure.
This court has lield in Burns v. State, 92 Okl.Cr. 24, 220 P.2d 473, 475, that:
“ ‘ “True test of sufficiency of complaint or affidavit to warrant issuance of search warrant is whether it has been drawn in such manner that perjury could be charged thereon if any material allegation contained therein is false.” ’ ”
If this were not the law, the avenue would be open for deformation of character of innocent victims by untrue, reckless and damaging statements enhoused in the contents of an affidavit and thereby destroying the probable cause rule for the purpose of expediency. In the case at bar your writer is doubtful if one could be convicted for prejury by reducing his statement to writing where it is stipulated that no oath or affirmation was administered; nor inquiry as to truth made or affirmed. In the majority decision Judge Powell bases his justification upon the case of Farrow v. State, 71 Okl.Cr. 397, 404, 112 P.2d 186, with this case which was indeed similar to the case at bar, your writer does not agree and calls attention to the fact that Judge Jones wrote the decision, Judge Barefoot concurred, and Judge Doyle dissented, and though your author has high regard for the opinions of Judge Jones and Judge Barefoot, your writer has learned from research of the decisions of this court never to consider lightly the opinion of Judge Doyle, and I heartily approve his dissent in the Farrow case.
If the affidavit is to be anything and remain above the category of a piece of paper, it must be made under proper oath and its truth and veracity sworn to before an officer authorized to administer such an oath.
This court in numerous decisions has attempted to place in the hands of examining magistrates, the duty and exclusive responsibility of seeing that the requirements of an affidavit are fully met.
This court said in Southard v. State, Okl.Cr., 297 P.2d 585, 588:
*1103“ * * * where an affidavit to procure a search warrant is in positive terms, one will not be permitted to go behind the affidavit and show that the officers did not have sufficient knowledge of the charges alleged in the affidavit. Rausch v. State, 65 Okl.Cr. 52, 82 P.2d 687; Griffin v. State, 95 Okl.Cr. 421, 246 P.2d 424, and a long list of cases cited; Bryson v. State, 96 Okl.Cr. 49, 248 P.2d 253; Crossland v. State, Okl.Cr.App., 266 P. 2d 649; Addington v. State, Okl.Cr.App., 268 P.2d 912.”
In placing this responsibility in the examining magistrate of our state, it was to be assumed that they would guard the responsibility carefully and execute it with precision. Judge Powell, in discussing this matter in a very able decision, frequently quoted to this court Southard v. State, supra, and said:
“The above rule came about for the reason that an examining magistrate has been recognized as something more than an automaton. It it his duty to examine the affidavit presented to see whether- or not it fulfills the requirements of the law, and not only that to determine that the person presenting the affidavit knows its contents and wants to and does swear to the same. It is a solemn instrument, not to be lightly made, because it is the key that opens the citizen’s door to the officers to search his home, or his place of business for evidence of the crime that may be charged. It is the vehicle provided by the Constitution that permits the invasion of the citizen’s privacy. Therefore we have said that the affidavit and search warrant should be strictly construed. Linthicum v. State, 66 Okl.Cr. 327, 92 P.2d 381; Mayberry v. State, 62 Okl.Cr. 183, 70 P.2d 1106; Mason v. State, 63 Okl.Cr. 153, 73 P.2d 468; Edwards v. State, 95 Okl.Cr. 37, 239 P.2d 434; though a technical construction should not be placed thereon which destroys the true meaning. Shiever v. State, 94 Okl.Cr. 37, 230 P.2d 282.”
“It is well known that many county attorneys, recognizing the great difficulty officers and magistrates have had 'in’ preparing affidavits for search warrants that would fulfill the requirements of the law, have prepared printed forms to meet varied situations, where the affiant could mark or strike out such allegations as not applicable to the case at hand and, there are usually blanks for the setting out of additional facts peculiar to the particular case. It is imperative, if the affidavit is to mean anything, that the allegations not applicable and that can not truthfully be sworn to be stricken. This practice, of using printed forms, has been approved in many cases where we have said that the facts that an affidavit for a search warrant is in the main based upon allegations in a printed form, does not invalidate a warrant based thereon if there are sufficient evidentiary facts set out in the affidavit to justify the magistrate in concluding that there was probably cause for issuing the warrant. Griffin v. State, ' supra; Addington v. State, supra. But this does not give license to a conu-plainant to indiscriminately affix his signature to an affidavit for search warrant and demand the signature of the magistrate * * * concerning the contents." (Emphasis ours.)
It is evident from Judge Powell’s decision in the Southard case that examining magistrates are charged with a profound duty of being more than an automaton. They are the designated guardians to protect society from unlawful search and seizure. It is their solemn responsibility to preserve the security prerequisites of obtaining a warrant to search and seize, by strict compliance with the constitution and statutes of our state. The provisions of the constitution against the invasion of the privacy of one’s home are not ours to relax, puncture with holes, to chip away, or de*1104stroy, but belong to all generations and must be preserved for posterity to enjoy as we have done.
Your writer cannot conscientiously approve or lend encouragement to the perfunctory and superficial manner in which the warrant was issued in the case at bar.